THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com March 4, 2013 Ms. Anne Nguyen Parker Branch Chief Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Cardinal Energy Group, Inc. (formerly Koko Ltd.) Form 8-K FiledOctober 4, 2012 File 0-53923 Dear Ms. Parker: In response to your letter of comments dated March 1, 2013, please be advised as follows: Exhibits 1.No Disclosure Schedules or exhibits or any other attachments were part of the Exchange Agreement filed as Exhibit 10.4.The disclosure of this was included in the Exhibit section (Exhibit 10.4) of the Form 8-K amendment after speaking with Alexandra Ledbetter, Mr. Lucas's predecessor.Again, to be perfectly clear, while the agreement refers to Schedules, no schedules or exhibits or attachments of any kind were appended to the Exchange Agreement.The Exchange Agreement has no Disclosure Schedules. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: Cardinal Energy Group, Inc.
